EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rong (Sarah) Zhang (Reg.No.72133) on 3/9/2022.

The application has been amended as follows: 
In the Title:

The Title has been amended to read as follows:

CAP ASSEMBLY FOR MUSHROOM CULTIVATION BOTTLE

In the Abstract:
The Abstract has been amended to read as follows:
A cap assembly for a cultivation bottle for growing mushrooms is provided. The cap assembly (10) includes a bottle fitting member (20) configured to fit onto a mouth part (54) of the cultivation bottle (50) and a bowl-shaped member (30) configured to be placed on the bottle fitting member. The cap assembly being connected to the bottle prior to fruiting such that the mushrooms grow up through the mouth of the bottle and the attached cap assembly. The bowl-shaped member being separable from the bottle and attached bottle fitting member to facilitate harvesting of the mushroom fruiting bodies and removal of a section of the elongated hard tip portion. 
In the Claims:
Claim 1 has been amended to read as follows:
1.	A cap assembly for a cultivation bottle for mushrooms, the cap assembly comprising: 
	a bottle fitting member configured to fit onto a mouth part of a cultivation bottle, and 
	a bowl-shaped member configured to be placed on the bottle fitting member, 
		wherein the bowl-shaped member comprises:
			a base portion at a first end; 
			an upper edge at an opposite second end; 
a bowl-shaped portion rising upward from the base portion to the upper edge, the bowl-shaped portion having an arcuate inner surface; and
an internal hollow cylindrical portion positioned within the bowl-shaped portion on the base portion and projecting upwardly beyond at least a portion of the arcuate inner surface towards the upper edge; 
wherein the internal hollow cylindrical portion corresponds to the bottle fitting member and is configured to increase the height of the bottle fitting member above the mouth part of the cultivation bottle, to thereby elongate a hard tip portion of mushroom fruiting bodies growing in the cultivation bottle and up through the cap assembly; and


Claim 3 has been amended to read as follows:
3.	The cap assembly of claim 1, wherein the internal hollow cylindrical portion is entirely below the upper edge of the bowl-shaped member.

Claim 4 has been amended to read as follows:
4.	The cap assembly of claim 3, wherein a combined height of the internal hollow cylindrical portion and a corresponding portion of the bottle fitting member above the cultivation bottle is between 6 mm and 30 mm. 

Claim 5 has been amended to read as follows:
5.	The cap assembly of claim 1, wherein the bowl-shaped member further comprises:
	a plurality of outwardly-projecting ribs arranged around an outer face thereof.

Claim 6 has been amended to read as follows:
6.	The cap assembly of claim 1, wherein the bottle fitting member further comprises:
	a large-diameter hollow cylindrical part configured to cover an outer periphery of the mouth part of the cultivation bottle;

	a connecting part that extends laterally and connects the large-diameter hollow cylindrical part with the small-diameter hollow cylindrical part.

Claim 7 has been amended to read as follows:
7.	The cap assembly of claim 6, wherein the base portion of the bowl-shaped member has an inner diameter that is larger than an outer diameter of the small-diameter hollow cylindrical part such that the base portion of the bowl-shaped member circumscribes the small-diameter hollow cylindrical part when placed on the bottle fitting member.

Claim 8 has been amended to read as follows:
8.	A cap assembly for a cultivation bottle for mushrooms, the cap assembly comprising: 
a bottle fitting member comprising:
	a large-diameter hollow cylindrical part configured to cover an outer periphery of a mouth part of the cultivation bottle;
	a small-diameter hollow cylindrical part positioned above and concentrically with the large-diameter hollow cylindrical part and having an inner diameter smaller than an inner diameter of the large-diameter hollow cylindrical part; and
	a connecting part that extends laterally and connects the large-diameter hollow 
a bowl-shaped member comprising:
	a base portion at a first end; 
	an upper edge at an opposite second end; 	
	a bowl-shaped portion rising upward from the base portion to the upper edge, the bowl-shaped portion having an arcuate inner surface; and
	an internal hollow cylindrical portion positioned within the bowl-shaped portion on the base portion and projecting upwardly beyond at least a portion of the arcuate inner surface towards the upper edge;
wherein the internal hollow cylindrical portion of the bowl-shaped member has an inner diameter that corresponds to the inner diameter of the small-diameter hollow cylindrical part of the bottle fitting member and is configured to elongate a hard tip portion of mushroom fruiting bodies growing in the cultivation bottle and up through the cap assembly; and
	wherein the bowl-shaped member is configured to be separable from the bottle fitting member to facilitate harvesting of the mushroom fruiting bodies and removal of a section of the elongated hard tip portion. 

Claim 11 has been amended to read as follows:
11.	The cap assembly of claim 6, wherein the large-diameter hollow cylindrical part of the bottle fitting member comprises:	
	a plurality of inwardly-projecting anchor protrusions arranged around an inner peripheral surface;


Claim 12 has been amended to read as follows:	.
12.	A method of growing and harvesting mushrooms in a cultivation bottle using a cap assembly, comprising:
	mounting a cap assembly on a mouth part of the cultivation bottle for growing mushrooms; 
	growing the mushrooms from inside the cultivation bottle and up through the cap assembly; 
	harvesting the mushrooms after growth of the mushrooms has ended; and 
	cutting off a hard tip part of a harvested mushroom at a midsection location,
wherein the cap assembly comprises: 
	a bottle fitting member configured to fit onto the mouth part of the cultivation bottle, and 
	a bowl-shaped member configured to be placed on the bottle fitting member, wherein the bowl-shaped member comprises:
	a base portion at a first end; 
	an upper edge at an opposite second end; 
	a bowl-shaped portion rising upward from the base portion to the upper edge, the bowl-shaped portion having an arcuate inner surface; and
	an internal hollow cylindrical portion positioned within the bowl-shaped portion on the base portion and projecting upwardly beyond at least a portion of the 
	wherein the internal hollow cylindrical portion corresponds to the bottle fitting member and is configured to increase the height of the bottle fitting member above the mouth part of the cultivation bottle, to thereby elongate a hard tip portion of mushroom fruiting bodies growing in the cultivation bottle and up through the cap assembly.

Claim 13 has been amended to read as follows:	
13.	The method of claim 12, wherein the bottle fitting member includes:
	a large-diameter hollow cylindrical part configured to cover an outer periphery of the mouth part of the cultivation bottle;
	a small-diameter hollow cylindrical part positioned above and concentrically with the large-diameter cylindrical part and having a diameter smaller than a diameter of the large-diameter hollow cylindrical part; and
	a connecting part that extends laterally and connects the large-diameter hollow cylindrical part with the small-diameter hollow cylindrical part; and
wherein mounting the cap assembly to the cultivation bottle comprises:
	covering the mouth part of the cultivation bottle with the large-diameter hollow cylindrical part of the bottle fitting member; 
	placing the bowl-shaped member on the small-diameter hollow cylindrical part of the bottle fitting member; and
wherein the bowl-shaped member is configured to be separable from the bottle fitting member, to facilitate harvesting of the mushroom fruiting bodies and removal of a section of 

Claim 14 has been amended to read as follows:
14.	The cap assembly of claim 6, wherein a combined height of the internal hollow cylindrical portion of the bowl-shaped member and the corresponding small-diameter hollow cylindrical part of the bottle fitting member is between 6 mm and 30 mm. 

Claim 18 has been amended to read as follows:
18.	The method of claim 13, wherein a combined height of the internal hollow cylindrical portion of the bowl-shaped member and the small-diameter hollow cylindrical part of the bottle fitting member is between 6 mm and 30 mm. 

Claim 19 has been amended to read as follows:
19.	The cap assembly of claim 8, wherein the hollow internal cylindrical portion of the bowl-shaped member is entirely below the upper edge of the bowl-shaped member.

Claim 20 has been amended to read as follows:
20.	The cap assembly of claim 8, wherein a combined height of the internal hollow cylindrical portion of the bowl-shaped member and the small-diameter hollow cylindrical part of the bottle fitting member is between 6 mm and 30 mm.

Claim 22 has been amended to read as follows:

	a plurality of outwardly-projecting ribs arranged around an outer face thereof.

Claim 23 has been amended to read as follows:
23.	The cap assembly of claim 8, wherein the large-diameter hollow cylindrical part of the bottle fitting member comprises:	
	a plurality of inwardly-projecting anchor protrusions arranged around an inner peripheral surface;
	wherein the plurality of anchor protrusions are configured to attach the bottle fitting member to the mouth part of the cultivation bottle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of JP 2004147668 A to Nanba et al. teaches a comparable cap assembly comprising a bottle fitting member and a bowl shaped member coupled thereto (See Fig. 11). However, Nanba et al. do not teach or render obvious the internal hollow cylindrical portion extending upwardly inside the bowl shaped member for increasing the height of the hard tip portion of mushroom fruiting bodies growing up from a cultivation bottle and through the cap assembly. The present invention is directed to an improvement which further elongates the hard tip portion to overcome problems known in the prior art (See “Technical Problem” section of present application). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647  

/MONICA L BARLOW/Primary Examiner, Art Unit 3644